DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s After Final Amendment filed 3/26/2021, which has been entered.  Applicant’s arguments therein are persuasive in regards to the prior art rejection previously applied to the claims, and prosecution is hereby reopened.  
Allowable Subject Matter
Claims 47, 49 and 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 44-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42, the term “the same size as or smaller than outer periphery on an outer side of the dental dam” is indefinite as it is unclear how the inner periphery of the ring clamping portion can be the same size as an outer periphery of the dam.  As best understood, should the inner periphery of the ring clamping portion be the same size as the outer periphery of the dam, there would be no material of the dam to isolate the working area.  Clarification is required. 
Regarding claim 47, the term “than the inside diameter of the ring clamping portions” is indefinite as it is unclear if the term refers to plural ring clamping portions, or it is intended to describe the inside diameter of the previously recited ring clamping portion. The Examiner interprets the later as best understood for claim interpretation.  Additionally, the term “and is peripherally closed is conformed” is indefinite.  It appears a typographical error may have occurred, however it is unclear what the correct term should read. Clarification is required. 
Regarding claim 49, the claim as a whole is indefinite as it is unclear what cross section at the break point is compared to the handle cross section (e.g. diameter, length thickness, etc.).  Further it is unclear how the two parameters are related to each other.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 44-46, 50-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fallah (US 2006/0210950 A1) in view of Heasley (US 2004/0209224 A1).
Regarding claim 42, Fallah discloses a combination (see Figs. 1 and 5) comprising an implant (100), a dental dam (e.g. rubber dam, RD) and a holding device (e.g. rubber dam clamp, RDC) that is configured for detachably holding the dental dam on an implant end portion (140 and 260a) of the implant (see [0024]-[0026]), the implant end portion having an implant outer surface (e.g. outer surface of 140 and upper surface of 260a).  Fallah, however, does not teach wherein the holding device comprises a ring which is closed on its periphery and which has a ring clamping portion that borders a ring through opening as required.
Heasley, however, teaches a similar holding device (210, see Figs. 3a-b), comprising a ring (210 formed by 12/26/24/28) which is closed on its periphery (see Figs. 3b) and which has a ring clamping portion (e.g. inside surface of 12/26/24/28, see inner periphery defined by extending arrows below) that borders a ring through opening 

    PNG
    media_image1.png
    620
    818
    media_image1.png
    Greyscale

Fallah/Heasley, as combined above, further discloses wherein the implant end portion has a rotationally symmetrical implant outer surface (see Fallah, Fig. 5; per claim 44); wherein the ring is manufactured from elastically deformable material (e.g. flexible metal; see Heasley [0062]), and wherein the dental dam is manufactured from elastically deformable material (e.g. rubber, see Fallah; per claim 50); wherein the ring has a higher modulus of elasticity or greater hardness or greater mechanical strength than the dental dam (e.g. flexible metal vs rubber sheet, see above; per claim 51); and the dental dam is capable of surrounding an outside of the implant end portion along an entire periphery thereof (e.g. capable of being arranged as such either a) prior to exposing other areas, or b) if only the implant area is desired to be exposed), and wherein the ring is capable of surrounding an outside of the dam which surrounds the implant end portion along the entire periphery thereof (see above) and presses the dam surrounding the implant end portion against the end portion (see Fallah and Heasley, citations above; capable of being used as such; per claim 53).  
Regarding claims 45 and 46, Fallah/Heasley, as combined above, teaches wherein relative to a relaxed state of each of the ring clamping portion, the implant end portion and the dam, the ring clamping portion surrounds the ring through opening circularly in an axial projection view/in at least one cross sectional plane perpendicular to the geometric ring center axis (shape is circular; of or related to a circle (related thereto)), wherein (in the cross sectional plane) the ring clamping portion has an inside diameter larger than an outside diameter of the implant outer surface of the implant end portion by a diametrical difference (as explained above, ring clamping portion is larger than implant, and therefore has some diametrical difference), and wherein the dam has .  
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Fallah in view of Heasley, as combined above, further in view of Clark (US 2018/0200026 A1).
Regarding claim 48, Fallah/Heasley, as combined above, does not teach wherein the ring of the holding device has a predetermined break point or multiple predetermined break points in the ring clamping portion as required. 
Clark, however, teaches a dental clamp/holding device (10) with a pre-determined break point (26) on a clamping portion (24/44; see Figs. 2-3 and [0055]-[0056] and [0059]).  Therefore, it would have been obvious to one of ordinary skill in the . 
Response to Arguments
Applicant’s arguments, filed 3/26/2021, with respect to the previous rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as explained above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  Bicon Dental implants teaches a combination comprising an implant, a dental dam and a holding device (see Figs. 9a-b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772